Citation Nr: 0704999	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
symptomatic loss of the semilunar cartilage of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that granted a separate service-connected rating 
for left knee symptomatic loss of the semilunar cartilage, 
and assigned a 10 percent evaluation for it, effective in 
October 1992.  This case was previously before the Board in 
January 2005, at which time it was remanded for additional 
development of the record.  By decision dated February 2006, 
the Board denied the claim for an increased rating.  The 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
December 4, 2006, granted a Joint Motion for Remand (Joint 
Motion).  The case is again before the Board for appellate 
consideration.

The Board notes that it remanded the issue of entitlement to 
an increased rating for left knee condition in January 1997 
and again in June 2000.  Following the April 2002 rating 
action that confirmed and continued the 10 percent rating for 
left knee condition, and assigned the separate evaluation for 
symptomatic semilunar cartilage, the veteran indicated in May 
2002 that he wished to withdraw his appeal on the issues.  
Thereafter, in June 2002, the veteran filed a notice of 
disagreement with the 10 percent rating assigned for the 
symptomatic semilunar cartilage.  Accordingly, this decision 
is limited to the issue set forth on the cover page.


FINDING OF FACT

The residuals of the symptomatic loss of the semilunar 
cartilage of the left knee are not productive of more than 
mild impairment, and are manifested by periodic swelling, no 
more than mild periodic instability, and complaints of pain, 
tenderness, weakness, and occasional locking.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for symptomatic loss of 
the semilunar cartilage of the left knee is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, 5258, 5259 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post 
service private and VA medical records, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  

Thus, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. 
App. Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Factual background

VA outpatient treatment records disclose that the veteran was 
seen in October 1992, and there was no effusion, joint 
instability or tenderness to palpation.  The diagnostic 
impression was questionable laxity in the left knee.  A 
November 1992 report revealed full range of motion.  The 
ligament was intact, but there was mild crepitus.  No joint 
line tenderness was noted.  

In January 1993, the veteran was afforded a VA orthopedic 
examination to assess his left knee.  Pain was again 
discussed, and the veteran stated his pain was increasing.  
Performing his duties as a mail carrier, sitting for 
prolonged periods of time, standing, or suddenly changing 
position were all said to be triggers of pain.  The veteran 
denied weakness in the leg or any falls secondary to the leg 
giving way.  Upon palpation, no swelling was observed, but 
some tenderness was noted along the lateral joint margin.  
There were no deformities of the knee, but the scar from 
surgery was noted.  The examiner found no evidence of non-
union or subluxation and the veteran had complete range of 
motion.  Mild lateral instability was noted.  There was a 
questionable drawer sign.  The examiner diagnosed mild 
degenerative joint disease.  

Private records from this time also note complaints of knee 
pain.

VA outpatient orthopedic notes indicate an evaluation in June 
1993 for left knee pain.  The veteran was found to have full 
range of motion and no joint line tenderness.  Varus and 
valgus stress were negative.  The impressions were early 
degenerative joint disease and synovitis, causing occasional 
pain.  Other records from September 1993 noted that the 
veteran's symptoms were relieved with Motrin.

A VA orthopedic examination was conducted in September 1994.  
The veteran reported pain, worsened with activity and changes 
in weather.  Upon examination, no obvious deformities were 
observed and there was no swelling.  The circumference of the 
left thigh was observed to be 2 to 3 centimeters less than 
the right.  Range of motion of the left knee was 0 to 130 
degrees and there was no crepitus or grinding.  The knee was 
considered stable to varus and valgus stress. The veteran had 
a negative McMurray's test and a negative pivot shift.  His 
Lachman's test was also negative.  X-rays of the left knee 
revealed no evidence of bone abnormality.  The diagnosis was 
degenerative arthritis of the left knee, consistent with 
lateral meniscectomy.

The veteran was again afforded a VA examination of the joints 
in July 1997.  He reported that he worked as a postal carrier 
and that he was walking about 10 to 12 miles per day.  He 
stated that at the end of the day, his knee would be sore and 
he treated it with ice and Ibuprofen.  He described a few 
episodes of buckling, but no true locking.  An examination 
revealed an obvious slight atrophy of the left thigh compared 
to the right.  Range of motion of the left knee was from 0-
125 degrees.  Motor function was 5/5 in all groups of the 
lower extremities.  The left knee was stable to 
anterior/posterior and varus/valgus stress testing.  Effusion 
was negative.  The assessment included lateral meniscal 
injury.  The examiner commented that the veteran's functional 
impairment was minimal, but he did have chronic pain and 
slight muscle atrophy.  

VA outpatient records from February 1998 note the veteran's 
continued work in his occupation as a letter carrier.  At 
this time, the left knee surgery scars were observed and 
slight crepitus was noted.  The veteran was seen in the 
orthopedic clinic in January 2000, and it was noted that he 
walked without a limp or difficulty.  Range of motion was 
from 0-125 degrees, without pain or crepitance in the 
anterior compartment.  There was some mild crepitance in the 
lateral compartment.  There was no ligamentous instability 
with valgus/varus stress or anterior/posterior drawer or 
Lachman testing.  McMurray's test was negative.  There was no 
medial or lateral joint line tenderness, but crepitance as 
felt with range of motion over the lateral joint line.  The 
assessment was history of left knee pain, status post 
meniscectomy.  Medication was prescribed.  In April 2000, the 
veteran reported that he took the medication as necessary, 
approximately one to two times per week.  There was no 
ligamentous instability or knee effusion.  It was recommended 
that magnetic resonance imaging of the left knee be 
performed.  It was reported in June 2000 that there was a 
minimal amount of fullness in the posterior aspect of the 
left knee.  The magnetic resonance imaging was reviewed and 
showed status post near total lateral meniscectomy.  There 
were no signs of meniscal pathology.  Arthritis was noted.  
The assessment was that the veteran's symptoms were all 
originating from the arthritis and mild effusion within the 
knee.  

In September 2000, the veteran was afforded a VA orthopedic 
examination for his left knee.  He reported subjective 
complaints of pain, increasing in cold weather.  The examiner 
also noted that the veteran walked with stiffness and 
complained of difficulty going up and down stairs.  The 
veteran indicated his knee had never locked on him, but that 
it occasionally gave way and was often fatigued at the end of 
the day.  The veteran was to obtain an unloader brace and 
could not play sports. However, he could still perform job 
functions.  An examination revealed that range of motion 
between 0 and 125 degrees, with pain at maximum flexion.  No 
effusion, instability or crepitus was noted.  He had a mildly 
antalgic gait with a slight limp on the left knee.  The 
veteran had "complete stability" to varus and valgus stress.  
There was no evidence of laxity.  Anterior and posterior 
cruciate ligaments, drawer and Lachman's test were negative.  
Pain in the left meniscus was noted with McMurray's test.  
Mild quadriceps atrophy was also noted on the left leg.  
Strength of the left quadriceps was described as 4+/5, 
compared with full strength in the right.  Following review 
of radiological evidence, the examiner assessed moderate to 
severe lateral compartment osteoarthritis.  The examiner 
indicated his pain would increase during periods of flare up 
and he would eventually need a knee replacement.

In April 2001, the veteran indicated that his left knee had 
done well. It was indicated that he was not symptomatic in 
the knee at that time.  Outpatient records from February 2002 
note continued complaints of pain in the veteran's knees, 
secondary to his work as a mail carrier.  This pain was 
reported as 4 out of 10.

VA outpatient treatment records disclose that the veteran was 
seen in March 2003.  It was noted that he denied locking or 
catching of the left knee.  He described sharp pain, and some 
weakness and instability of the left knee.  An examination 
revealed no evidence of any effusion.  There was no swelling 
or warmth associated with the knee.  There was full range of 
motion, with no crepitus.  The veteran's knee was completely 
stable to varus stressing, but showed approximately 5 degrees 
of movement upon valgus stressing.  This was said to 
exacerbate the veteran's pain.  The assessment was 
degenerative joint disease.  A brace was ordered for the 
knee.  

VA outpatient orthopedic records from December 2004 note 
worsening left knee pain, with the veteran quantifying his 
pain as of 5-6/10 at its worst.  The veteran reported 
occasional swelling, but denied mechanical symptoms.  Upon 
physical examination, the veteran's range of motion was 0 to 
140 degrees.  Small effusion was also noted.  There was no 
medial or lateral joint line tenderness and minimal patellar 
crepitus noted. The veteran's ligaments were stable to varus 
and valgus stresses at both 0 and 30 degrees.  The veteran 
did show 1+ Lachman, compared to his right side.  Posterior 
drawer test was negative.  The assessment was degenerative 
joint disease of the left knee.

VA outpatient records show that the veteran was again seen in 
April 2005.  It was noted that he was being seen for follow-
up for a steroid injection.  He indicated that the he was 
almost pain free, due to the injection. The veteran reported 
that the knee swelled on occasion.  The knee was not swollen 
at the time of the examination and no effusion, erythema, or 
redness was observed. The veteran's range of motion was 0 to 
130 degrees and his varus and valgus stability was normal.  
The examiner assessed that the veteran was doing "very well" 
considering his history of left knee valgus and gonarthrosis.  
The veteran was reported to be able to control his 
symptomatology with Ibuprofen.

In June 2005, the veteran underwent a VA medical examination 
to assess the current nature and severity of his left knee 
condition.  The examiner reviewed the claims file and 
discussed the veteran's medical and social history.  The 
veteran reported having his knee drained on a prior occasion 
and indicated good results from knee injections, with results 
lasting about one week.  The veteran then indicated that his 
pain increased with varying levels and duration of activity.  
Ibuprofen and hot soaks were used to reduce pain.  The 
veteran indicated that symptoms flared up 2-3 times per week, 
and alleviated by rest.  Redness, localized heat and 
stiffness were denied, but weakness, tenderness and periodic 
swelling were reported.

The veteran indicated that his knee occasionally locks up for 
a few seconds.  Also, periodic instability was helped by the 
use of a brace.  He then indicated that he is not comfortable 
bending, lying on his side, or playing sports or other such 
activities.

Upon physical examination, the veteran's left knee range of 
motion was 0 to 130 degrees, with slight pain at each end of 
the range.  Tenderness to palpation was reported.  There was 
no redness, warmth or effusion of the left knee.  The 
examiner noted full strength in both lower extremities.  The 
veteran's gait was reported to be within normal limits and he 
was wearing his left knee brace. The veteran was able to walk 
on his heels, toes and in tandem. He did not require an 
assistive device.  The veteran reported increased pain with 
repeated motion.  He also shook slightly and the examiner 
found this to be indicative of weakness and decreased 
endurance.  The veteran displayed no incoordination.  The 
diagnosis was loss of semilunar cartilage of the left knee, 
with residual pain.

A private x-ray report from June 2005 indicates that weight 
bearing views demonstrate advanced posterior lateral femoral 
joint space narrowing of the left knee. The physician who 
wrote the report specifically stated, "At least moderate left 
lateral compartment joint space narrowing with probable knee 
effusion." Soft tissues were found to be unremarkable and 
posterior joint debris was noted; patellofemoral alignment 
was unremarkable.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when a separate service-connected rating was granted for 
symptomatic loss of semilunar cartilage of the left knee, the 
Board will evaluate the relevant evidence since the effective 
date of that award.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's symptomatic loss of semilunar cartilage of the 
left knee is currently evaluated as 10 percent disabling 
under Diagnostic Code 5259.  Under that Code, a 10 percent 
evaluation may be assigned for removal of the semilunar 
cartilage, symptomatic.  That is the maximum evaluation 
assignable under that code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  Thus, the Board will consider whether there are 
other applicable diagnostic codes that could result in a 
higher evaluation.

In this regard, a 10 percent evaluation may be assigned for 
slight recurrent subluxation or lateral instability.  When 
moderate, a 20 percent evaluation may be assigned, and when 
severe, a 30 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned for a dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Before turning to the merits of the claim, the Board will 
summarize the history of the case.  In an August 1972 rating 
decision, the RO granted service connection for residuals of 
a left knee injury, and assigned a noncompensable evaluation 
under Diagnostic Code 5257.  Based on the receipt of a VA 
hospital report dated April 1976 disclosing that the veteran 
had undergone a left knee meniscectomy, the RO, by rating 
action dated July 1976, recharacterized the service-connected 
disability as "left knee condition" and assigned a 10 
percent evaluation.  In a June 1988 rating decision, the RO 
reduced the rating to noncompensable.  The veteran appealed 
this determination, and by decision dated March 1989, the 
Board restored the 10 percent evaluation for the left knee 
condition.  This was effectuated by an April 1989 rating 
decision.

The veteran filed a claim for an increased rating for his 
service-connected left knee disability in November 1992, and 
it was denied by the RO in an April 1993 rating decision.  
The veteran perfected his appeal of that determination, and 
the claim was remanded by the Board in January 1997.  A 
January 2000 rating decision continued the 10 percent rating 
for the left knee condition, indicating that it was changing 
the Diagnostic Code to 5010.  Following the Board's June 2000 
remand, the RO, in the April 2002 rating decision referred to 
above, granted a separate service-connected rating for 
symptomatic loss of the semilunar cartilage of the left knee, 
and assigned a 10 percent evaluation under Diagnostic Code 
5259.  In addition, the RO confirmed and continued the 10 
percent evaluation for the left knee condition.  The RO 
issued a supplemental statement of the case which included 
both the left knee condition and the symptomatic semilunar 
cartilage issues.  In May 2002 the veteran explicitly 
withdrew his appeal with respect to both issues.  However, in 
June 2002, the veteran filed a notice of disagreement with 
the evaluation assigned for symptomatic loss of semilunar 
cartilage.  Thus, this is the only issue currently before the 
Board.  

The veteran asserts that a higher rating is warranted for 
symptomatic loss of semilunar cartilage of the left knee.  As 
set forth above, the veteran is currently in receipt of a 10 
percent rating under Diagnostic Code 5010 for the left knee 
condition, which is compensating the veteran for his 
limitation of motion.  The medical evidence of record 
establishes that the veteran has consistently reported left 
knee pain.  He is, however, able to walk 10 miles a day for 
his job as a postal carrier.  

The extensive medical records demonstrate no more than mild 
instability and mild crepitus of the left knee.  Although 
mild instability was reported on VA examination in January 
1993, subsequent VA examinations in September 1994, July 1997 
and September 2000 showed that there was slight atrophy and 
the knee was stable.  Following the July 1997 examination, 
the examiner commented that, while the veteran did have 
chronic pain, there was only a minimal functional impairment 
attributable to the left knee disability.  In addition, the 
Board acknowledges that tenderness to palpation was present 
on the most recent VA examination conducted in June 2005.  
There was slight shaking with repetitive range of motion, 
which the examiner said indicated increased weakness or 
decreased endurance.  

The findings attributable to the symptomatic semilunar 
cartilage do not warrant more than the 10 percent evaluation 
now assigned.  Since that is the maximum evaluation under 
Diagnostic Code 5259, the Board has considered other 
pertinent Diagnostic Codes.  There is no clinical evidence 
supporting a finding that a higher rating would be 
appropriate under Diagnostic Code 5257 as more than mild 
instability has not been shown.  Similarly, there is no 
evidence of dislocated cartilage, as would be required for a 
20 percent evaluation under Diagnostic Code 5258.  

Additionally, there is no basis for a separate rating under 
Diagnostic Code 5257.  The veteran is in receipt of a 10 
percent evaluation under Diagnostic Code 5010, based on 
limitation of motion of the left knee.  His left knee 
symptoms other than any limitation of motion, such as 
swelling, mild instability, and complaints of pain (other 
than on motion), tenderness, weakness, and occasional locking 
are encompassed in the 10 percent evaluation assigned under 
Diagnostic Code 5259 for symptomatic semilunar cartilage 
removal.  The Court has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14 (2006).  The 
Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  In Esteban, the Court found 
that the critical element was that none of the symptomatology 
for any of the conditions was duplicative of or overlapping 
with the symptomatology of the other conditions.

In this case, it would violate the rule against pyramiding to 
assign separate ratings under Diagnostic Code 5257 and 5259 
as the same symptoms would be used to evaluate the 
disability.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his symptomatic semilunar cartilage 
of the left knee.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for symptomatic loss of 
semilunar cartilage of the left knee at any point during the 
course of that claim.  

As a final matter, the Joint Motion directed that the Board 
address whether the 10 percent rating that had been assigned 
for left knee condition under Diagnostic Code 5257 (which was 
eventually changed to rate the disability under Diagnostic 
Code 5010) was protected.  

A disability which has been continuously rated at or above 
evaluation for twenty or more years for compensation purposes 
under laws administered by the Secretary shall not thereafter 
be rated at less than such evaluation, except upon a showing 
that such rating was based on fraud.  38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951.

Service connection for any disability or death granted under 
this title which has been in force for ten or more years 
shall not be severed on or after January 1, 1962, except upon 
a showing that the original grant of service connection was 
based on fraud or it is clearly shown from military records 
that the person concerned did not have the requisite service 
or character of discharge.  The mentioned period shall be 
computed from the date determined by the Secretary as the 
date on which the status commenced for rating purposes.  38 
U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957.

As noted in the Introduction, the Board has no jurisdiction 
over any aspect of the "left knee condition" issue, to 
include the Diagnostic Code used at any given point in time, 
as the veteran withdrew his appeal with respect to that 
issue.  38 C.F.R. § 20.204.  While the Joint Motion suggests 
that the Board's consideration of a possible higher rating 
under Diagnostic Code 5257 in this appeal requires a 
discussion of the protection question, the only issue on 
appeal is the evaluation assigned to symptomatic loss of 
semilunar cartilage, not the effective date of the award of 
the separate rating.  With the jurisdictional limitations in 
mind, the Board notes that what the statutes and regulations 
protect is the disability and evaluation, not the specific 
Diagnostic Code that is used.  There is nothing that 
prohibits the VA from using a more appropriate Diagnostic 
Code to evaluate a service-connected disability.  See 
38 C.F.R. § 4.1.  Thus, the veteran's disability, "left knee 
condition" has neither been severed nor reduced. 


ORDER

An evaluation in excess of 10 percent for symptomatic 
semilunar cartilage of the left knee is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


